MEMORANDUM ***
In this action Richard W. DeBusk sued Capital One Auto Finance and others alleging violations of the Fair Credit Report*56ing Act. DeBusk moved for voluntary dismissal with prejudice of Capital One under Federal Rule of Civil Procedure 41(a)(2). Capital One moved for attorney’s fees under 15 U.S.C. § 1681n(c) and Rule 41(a)(2). The district court granted the motion to dismiss and awarded Capital One $10,000 in attorney’s fees. DeBusk appeals the award of attorney’s fees. The remaining facts are known to the parties and will not be repeated.
We have reviewed the record and conclude that the district court did not commit clear error in finding that DeBusk acted in bad faith in this action, nor was the award of attorney’s fees to Capital One an abuse of discretion. See Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 933 (9th Cir.2007) (per curiam) (applying the analogous provision in the Fair Debt Collection Practices Act, 15 U.S.C. § 1692k(a)(3)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.